Citation Nr: 1022931	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-20 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for hemorrhoids. 

3.  Entitlement to an evaluation in excess of 30 percent 
disabling for dermoidal fibrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to 
December 1981.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a May 2007 rating decision issued 
by the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in Pittsburgh, Pennsylvania, which denied the 
Veteran's application to reopen his previously-denied claims 
of entitlement to service connection for a psychiatric 
disorder (claimed as bipolar disorder) and hemorrhoids, and 
denied his claim of entitlement to a disability evaluation in 
excess of 30 percent disabling for dermoidal fibrosis.

In March 2010, a Travel Board hearing was held before the 
undersigned Veteran's Law Judge sitting in Pittsburgh.  A 
transcript of the hearing has been associated with the claims 
folder.

The issues of whether new and material evidence has been 
received sufficient to reopen a claim of entitlement to 
service connection for a psychiatric disorder, and 
entitlement to an increased disability evaluation for 
dermoidal fibrosis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center ("AMC"), in Washington, DC.  VA will 
notify the appellant if additional action is required on his 
part.




FINDINGS OF FACT

1.  By an unappealed rating decision dated June 2000, the 
Veteran's claim of entitlement to service connection for 
hemorrhoids was denied based on a finding that the evidence 
failed to show that the claimed disorder was either incurred 
in, or aggravated by service, and there was no evidence of 
the disorder following service.  

2.  The evidence received since the June 2000 rating decision 
is either cumulative or redundant and, when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The June 2000 rating decision that denied the Veteran's 
claim of entitlement to service connection for hemorrhoids is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

2.  New and material evidence not having been received, the 
claim of entitlement to service connection for hemorrhoids 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).



a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability and effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
duty to notify requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated September 
2006.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim for service 
connection, the division of responsibility between the 
appellant and VA for obtaining the required evidence, and 
requested that the appellant provide any information or 
evidence in his possession that pertained to such claim.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The letter also 
informed the Veteran of how VA determines the disability 
rating and effective date elements of a claim.  Additionally, 
the letter notified the Veteran of the criteria pertaining to 
what constitutes new and material evidence, as well as the 
specific reason(s) for the previous denial.  For these 
reasons, the Board finds no prejudice in proceeding with 
adjudication of the issue decided herein.

        b.) Duty to Assist

The Board concludes that VA's duty to assist has been 
satisfied.  The claims file contains the Veteran's service 
treatment records and post-service VA treatment records.  
Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Veteran has not 
referenced any outstanding, available records that he wanted 
VA to obtain or that he felt were relevant to the claim that 
have not already been obtained and associated with the 
record.  VA's responsibility to assist extends to requesting 
evidence from any new source identified by the claimant, and 
if that evidence is not new and material, the claim is not 
reopened and VA has no further duties to the claimant with 
respect to that particular claim.  VA does not have a duty to 
provide a VA examination if the claim is not reopened.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d at 1355-57 (Fed. Cir. 2003).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and, for the 
reasons expressed above, finds that the development of the 
claim decided herein has been consistent with the provisions 
of the VCAA.  The appellant has been provided every 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VCAA notice.  The purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.  Accordingly, the Board will proceed to a decision on 
the matter.

II. New and Material Evidence

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered, or disease 
contracted, in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2009).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2009).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).    

Under 38 U.S.C.A. § 1154(a), VA is also required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") held that "[l]ay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3), lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence 
that will suffice to demonstrate entitlement to service 
connection, and the determination of whether lay evidence may 
be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007).

The issue for resolution before the Board is whether new and 
material evidence has been received sufficient to reopen the 
Veteran's claim of entitlement to service connection for 
hemorrhoids.  Based on a review of the complete evidence of 
record, the Board concludes that new and material evidence 
has not been received.  

"New" evidence means evidence not previously submitted to 
agency decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992). 

In a June 2000 rating decision, the Veteran's claim of 
entitlement to service connection for hemorrhoids was denied 
based on a finding that there was no evidence that the 
condition had either been incurred in, or aggravated by 
active duty service.  At the time of the June 2000 rating 
decision, the evidence of record consisted of the Veteran's 
complete service treatment reports, which revealed no 
evidence of hemorrhoids at the time of enlistment or at 
separation, and no evidence of treatment for the condition 
during service, and his statements in support of his claim.  
The evidence shows that, following the June 2000 notification 
letter from the RO, the Veteran did not file a timely Notice 
of Disagreement ("NOD") with that decision.  As such, the 
June 2000 rating decision was not appealed and is therefore 
final.  See 38 U.S.C.A. § 7104.  Accordingly, the decision is 
not subject to revision except on the receipt of new and 
material evidence.  38 U.S.C.A. § 5108, 7105; 38 C.F.R. § 
3.156.

In August 2006, the Veteran applied to reopen his previously 
denied claim.  In a May 2007 rating decision, the RO 
determined that new and material evidence had not been 
received sufficient to reopen the Veteran's previously-denied 
claim.  

A review of the claims folder shows that the new evidence 
submitted since the June 2000 rating decision consists of the 
Veteran's written statements in support of his claim and oral 
testimony provided during the March 2010 hearing before the 
Board.  At the hearing, the Veteran stated that, although he 
was treated once for hemorrhoids in service, he never again 
sought treatment because he was too embarrassed.   
With regard to this evidence, the Board finds that it is new, 
in that it was not of record at the time of the previous 
denial.  Indeed, during the hearing, the Veteran's 
representative argued that his oral testimony should be 
accepted by the Board as new and material evidence because 
the Veteran had never presented testimony before the RO or 
the Board either during the course of this appeal, or when he 
previously applied for service connection.  However, the 
Board finds this argument to be without merit, as it neither 
raises a reasonable possibility of substantiating the claim, 
nor relates to an unestablished fact necessary to 
substantiate the claim.  As noted above, the Court has stated 
that, in order to reopen a previously and finally disallowed 
claim, there must be both new and material evidence presented 
or secured since the claim was finally denied on any basis.  
Evans, supra.  

Accordingly, the Board concludes that, although the evidence 
received since the June 2000 rating decision is new, because 
it does not raise a reasonable possibility of substantiating 
the Veteran's claim (i.e., there is no medical evidence of 
the condition in service, no evidence of a chronic disorder 
following service, and no evidence of a current disability), 
it does not constitute new and material evidence sufficient 
to reopen his claim of entitlement to service connection for 
hemorrhoids.


ORDER

New and material evidence not having been received, the 
application to reopen the claim of entitlement to service 
connection for hemorrhoids is denied.




REMAND

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder.

The Veteran claims that he has a current psychiatric disorder 
as a result of active duty service.  After a thorough review 
of the Veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of this claim.

The VCAA states that VA has a duty to assist claimants in 
substantiating their claims.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  This 
includes the duty to assist the claimant in obtaining 
evidence necessary to substantiate his or her claim.  

Additionally, where VA has constructive or actual knowledge 
of the availability of pertinent reports in the possession of 
the VA, an attempt to obtain those reports must also be made.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees, or submitted to VA by 
claimant, were "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record.").

During the March 2010 hearing before the Board, the Veteran 
reported that he had been hospitalized for a psychiatric 
disorder on multiple occasions, the most recent being at a VA 
hospital in 2009.  However, the Board notes that the claims 
folder only contains VA treatment records through September 
2008.  The possibility that such records could contain 
evidence relevant to the claim cannot be foreclosed absent a 
review of those records.  As records in the possession of VA 
are deemed to be constructively of record, an effort to 
obtain these records must be made.  Id.



2.  Entitlement to an evaluation in excess of 30 percent 
disabling for dermoidal fibrosis.

Under the VCAA, VA has a duty, when appropriate, to conduct a 
thorough and contemporaneous examination of the veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The Board notes that the Veteran was most recently afforded a 
VA examination for his skin disorder in October 2006.  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted.  See VAOPGCPREC 11-95.  
However, the Court has also held that a veteran is entitled 
to a new VA examination where there is evidence, including 
his statements, that the disability has worsened since the 
last examination.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  During his 
hearing before the Board, the Veteran reported that his 
service-connected dermoidal fibrosis had increased in 
severity.   Accordingly, the Board finds that another VA 
examination is necessary to determine the current severity of 
his disability. 

The Board also notes the Court's decision in Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994), a case which concerned 
the evaluation of a service-connected disorder that 
fluctuated in its degree of disability, that is, a skin 
disorder which had "active and inactive stages," or was 
subject to remission and recurrence.  The Court remanded that 
case for VA to schedule the veteran for an examination during 
an "active" stage or during an outbreak of the skin 
disorder.  Ardison, at 408; see also Bowers v. Derwinski, 2 
Vet. App. 675, 676 (1992) [holding that "it is the frequency 
and duration of the outbreaks and the appearance and 
virulence of them during the outbreaks that must be 
addressed."].  Thus, the frequency, duration, and outbreaks 
of skin disease exacerbations must be addressed and the skin 
disorder should be considered, whenever possible, at a time 
when it is most disabling.  Bowers; Ardison.

In this case, the Veteran claims that his skin disorder has 
both active and inactive periods.  Under these circumstances, 
the Board finds that an additional VA evaluation would be 
helpful in resolving the issues raised by the instant appeal.    

The Board also notes that because the claims file only 
contains the Veteran's VA treatment records through September 
2008, an attempt should be made to obtain the most up-to-date 
records pertaining to treatment of his skin disorder.  See 
Bell v. Derwinski, supra.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment 
records pertaining to the Veteran's mental 
health disorder from September 2008 to the 
present and associate with the claims 
folder.  Any negative reply should be 
included in the claims folder.

2.  Obtain all available VA treatment 
records pertaining to the Veteran's 
dermoidal fibrosis and associate with the 
claims folder.  Any negative reply should 
be included in the claims folder.

3.  Thereafter, schedule the Veteran for 
an examination with an appropriate 
clinician to determine the current 
severity of his dermoidal fibrosis.  
Please contact the Veteran and attempt to 
ascertain if there is a certain time of 
the year when his disease is in its most 
active period.  To the extent possible, 
the examination should be scheduled during 
an eruption or exacerbation of his skin 
disorder to give the best indication of 
the condition at its worst.  The claims 
folder must be provided to the examiner 
for review in conjunction with the 
examination and the examiner must note 
that the claims folder has been reviewed.  
The examiner should also elicit from the 
Veteran his statements concerning the 
symptomatology of his skin disorder and 
must note in the examination report that 
this has been considered, along with the 
medical evidence.  All necessary tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  Color photographs should be 
taken, if appropriate.  All signs and 
symptoms necessary for rating the skin 
condition under the current rating 
criteria should be reported in detail, to 
include the percentage of the entire body 
and the percentage of exposed area(s) 
affected.  If the appellant is not 
experiencing an outbreak at the time of 
the examination, the examiner should, to 
the extent possible, opine as to the 
percentage of the entire body and the 
percentage of exposed area(s) that could 
be affected during an eruption or 
exacerbation.  The examiner should also 
note whether the Veteran has received 
constant or near-constant systemic 
therapy, such as corticosteroids or other 
immunosuppressive drugs, during that past 
twelve-month period.  Any and all opinions 
must be accompanied by a complete 
rationale.

4.  Thereafter, the issues on appeal 
should be readjudicated.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case and 
afforded the opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


